 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER BARRETT SMITH,        Case No. CV 19-4366 VAP (SS)

12                    Plaintiff,

13        v.                                    JUDGMENT

14   CITY OF SANTA BARBARA, et al.,

15                    Defendants.

16

17
          Pursuant to the Court’s Order Accepting Findings, Conclusions
18
     and Recommendations of United States Magistrate Judge,
19

20
          IT IS HEREBY ADJUDGED that the above-captioned action is
21
     dismissed without prejudice.
22

23
     DATED:    December , 2019
24

25
                                         VIRGINIA A. PHILLIPS
26                                       UNITED STATES DISTRICT JUDGE
27

28
